For Immediate Release Prologis Reports Third Quarter 2016 Earnings Results SAN FRANCISCO (October 20, 2016) – Prologis, Inc. (NYSE: PLD), the global leader in logistics real estate, today reported results for the third quarter of 2016. Net earnings per share was $0.52 compared with $0.49 for the same period in 2015. The year-over-year increase is due primarily to improved operating performance and higher net promote income offset by lower gains from the disposition of real estate. Core funds from operations per diluted share* was $0.73 compared with $0.58 for the same period in 2015. The 26% year-over-year increase reflects improved operating performance and higher net promote income. “This was another excellent quarter for Prologis, resulting from our well-located portfolio, favorable secular trends and the laser focus of the team,” said Hamid R. Moghadam, chairman and CEO, Prologis. “Our portfolio and financial position have never been stronger and we are very confident in our prospects for earnings growth going forward.”
